DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/21/2019 has been taken into account.

Response to Amendment
In the amendment dated 05/04/2022, the following has occurred: Claims 1, 11-12, and 14 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
.
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faust et al. (US Pub. No. 2010/0276558).
Regarding Claim 11, Faust discloses a clamping apparatus to secure one or more photovoltaic modules to a rail, the clamping apparatus comprising: a bolt (Faust: Fig. 12-13C; 114) extending along a bolt axis between a first end (Faust: Fig. 13A-13C; 122) of the bolt and a second end of the bolt, wherein the second end of the bolt is configured to be received within the rail; a clamp (Faust: Fig. 15-17; 100) defining a bolt opening (Faust: Annotated Fig. 16; O) into which the bolt is received; and a support structure (Faust: Fig. 13A-13C; 120, 136) configured to: position the clamp at a first location on the bolt when the second end of the bolt is received within the rail and the clamp does not secure the one or more photovoltaic modules to the rail, the first location a first distance from a top rail surface plane within which a top surface of the rail lies wherein the first distance extends along a first distance axis that is parallel to the bolt axis and is measured from the top rail surface plane to a bottom surface of the clamp, and wherein the clamp is disposed to a first side of the top rail surface plane when the clamp is positioned at the first location and the second end of the bolt is disposed to a second side of the top rail surface plane when the second end of the bolt is received within the rail, and position the clamp at a second location on the bolt when the second end of the bolt is received within the rail and the clamp does secure the one or more photovoltaic modules to the rail, the second location a second distance from the top rail surface plane wherein the second distance extends along a second distance axis that is parallel to the bolt axis and is measured from the top rail surface plane to the bottom surface of the clamp, and wherein the clamp is disposed to the first side of the top rail surface plane when the clamp is positioned at the second location, the first distance different than the second distance (Faust: Fig. 13A-13B; [0047]), and wherein when the clamp is at the first location on the bolt, the support structure supports the clamp with no structure disposed between a bottom surface (Faust: Annotated Fig. 13A; B1 or B2) of the support structure and the top rail surface plane. 
Regarding Claim 12, Faust discloses the clamping apparatus of claim 11, wherein an outer diameter of the support structure (Faust: Fig. 13A-13C; 120, 136) is less than or equal to a width of a tab (Faust: Fig. 13A-13C; 126) between a first side-edge of a first photovoltaic module and a second side-edge of a second photovoltaic module when the clamp (Faust: Fig. 15-17; 100) secures the first photovoltaic module and the second photovoltaic module to the rail. 
Regarding Claim 13, Faust discloses the clamping apparatus of claim 11, wherein an inner sidewall (Faust: Annotated Fig. 16; S1) of the clamp (Faust: Fig. 15-17; 100) that defines the bolt opening (Faust: Annotated Fig. 16; O) is non-cylindrical and is at least one of parallel to a first outer sidewall of the clamp from which a tab does not extend or perpendicular to a second outer sidewall (Faust: Annotated Fig. 16; S2) of the clamp from which a tab does extend. 

    PNG
    media_image1.png
    782
    926
    media_image1.png
    Greyscale

I: Faust; Annotated Fig. 13A


    PNG
    media_image2.png
    752
    549
    media_image2.png
    Greyscale

II: Faust; Annotated Fig. 16

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horioka et al. (JP 2005-322821) in view of Jakudo et al. (JP 2000-220268) and Koch et al. (WO 2010/136022).
Regarding Claim 14, Horioka discloses a clamping apparatus configured to secure one or more photovoltaic modules to a rail, the clamping apparatus comprising: a bolt (Horioka: Fig. 3; 24) extending along a bolt axis between a first end of the bolt and a second end of the bolt, wherein the second end of the bolt is configured to be received within the rail (Horioka: Fig. 3; 8a); a clamp (Horioka: Fig. 3; 28), the clamp defining a bolt opening into which the bolt is received.
Horioka fails to disclose a clamp comprising a tab that is configured separate a first photovoltaic module from a second photovoltaic module; and wherein an outer diameter of the support structure is less than or equal to a width of the tab, wherein the width of the tab is measured between a first side of the tab and a second side of the tab and the first side of the tab contacts a first sidewall of the first photovoltaic module and the second side of the tab contacts a first sidewall of the second photovoltaic module when the tab separates the first photovoltaic module from the second photovoltaic module. However, Jakudo teaches a clamp (Jakudo: Fig. 10; 13) comprising a tab that is configured separate a first photovoltaic module from a second photovoltaic module; wherein the width of the tab is measured between a first side of the tab and a second side of the tab and the first side of the tab contacts a first sidewall of the first photovoltaic module and the second side of the tab contacts a first sidewall of the second photovoltaic module when the tab separates the first photovoltaic module from the second photovoltaic module (Jakudo: Fig. 10). 
Horioka and Jakudo are analogous because they are from the same field of endeavor or a similar problem solving area e.g. photovoltaic panel mounting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Horioka with the tabs from Jakudo, with a reasonable expectation of success, in order to provide a bent portion of the clamp that provides an additional element that helps to regulate of the solar modules relative to each other, thereby ensuring the correct spacing (Jakudo: [0004]).
Furthermore, Horioka fails to disclose a support structure configured to: position the clamp at a first location on the bolt when the second end of the bolt is received within the rail and the clamp does not secure the one or more photovoltaic modules to the rail, the first location a first distance from a top rail surface plane within which a top surface of the rail lies wherein the first distance extends along a first distance axis that is parallel to the bolt axis and is measured from the top rail surface plane to a bottom surface of the clamp, and wherein the clamp is disposed to a first side of the top rail surface plane when the clamp is positioned at the first location and the second end of the bolt is disposed to a second side of the top rail surface plane when the second end of the bolt is received within the rail, and position the clamp at a second location on the bolt when the second end of the bolt is received within the rail and the clamp does secure the one or more photovoltaic modules to the rail, the second location a second distance from the top rail surface plane wherein the second distance extends along a second distance axis that is parallel to the bolt axis and is measured from the top rail surface plane to the bottom surface of the clamp, and wherein the clamp is disposed to the first side of the top rail surface plane when the clamp is positioned at the second location, the first distance different than the second distance. However, Koch teaches a support structure (Koch: Fig. 2a-3b; 3) configured to: position a clamp (Koch: Fig. 2a-3b; 1, 2) at a first location on a bolt (Koch: Fig. 2a-3b; 30), the first location a first distance from a top rail surface plane within which a top surface of the rail lies wherein the first distance extends along a first distance axis that is parallel to the bolt axis and is measured from the top rail surface plane to a bottom surface of the clamp, and wherein the clamp is disposed to a first side of the top rail surface plane when the clamp is positioned at the first location and the second end of the bolt is disposed to a second side of the top rail surface plane when the second end of the bolt is received within the rail, and position the clamp at a second location on the bolt, the second location a second distance from the top rail surface plane wherein the second distance extends along a second distance axis that is parallel to the bolt axis and is measured from the top rail surface plane to the bottom surface of the clamp, and wherein the clamp is disposed to the first side of the top rail surface plane when the clamp is positioned at the second location, the first distance different than the second distance.
Horioka and Koch are analogous because they are from the same field of endeavor or a similar problem solving area e.g. photovoltaic panel mounting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus with the support structure from Koch, with a reasonable expectation of success, in order to provide a means of supporting the clamp at any location along the bolt prior to securing the modules, thereby enabling the clamp to be easily adjusted prior to securing the modules while still being held at a desired height (Koch: [0025]-[0026], [0031]), further improving the installation process. [Note: The outer diameter of the support structure in Koch is less than the tab of Jakudo.]
Regarding Claim 15, Horioka, as modified, teaches the clamping apparatus of claim 14, wherein the tab extends from an outer sidewall of the clamp (Horioka: Fig. 3; 28). 
Regarding Claim 16, Horioka, as modified, teaches the clamping apparatus of claim 14, wherein the support structure (Koch: Fig. 2a-3b; 3) is spaced apart from the top surface of the rail when the support structure positions the clamp (Horioka: Fig. 3; 28) at the first location and when the support structure positions the clamp at the second location. 
Regarding Claim 17, Horioka, as modified, teaches the clamping apparatus of claim 14, wherein the support structure (Koch: Fig. 2a-3b; 3) defines a second bolt opening into which the bolt (Horioka: Fig. 3; 24) is received. 





Allowable Subject Matter
Claims 1-10 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631